Citation Nr: 0607417	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to plot or interment and burial allowance.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to October 1943.  He died in December 2002.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran died in December 2002.

2.  At the time of his death, he was service-connected for 
dermatitis with a noncompensable evaluation; and did not have 
a claim pending for VA compensation or pension benefits.

3.  The body of the veteran is not being held by a State or a 
political subdivision of a State.

4.  The veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to VA plot or interment and 
burial allowances have not been met. 38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements, 
it made no changes in the statutory or regulatory criteria 
governing burial benefits.    

The Board finds that as all of the relevant facts in this 
case are not in dispute, the outcome of the present appeal is 
based upon the correct application of the law to the known 
facts.  The United States Court of Appeals for Veterans 
Claims has held that the provisions of VCAA are not 
applicable in cases, which are decided as a matter of law, 
and not the underlying facts, or development of facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  
Therefore, the provisions of VCAA are not applicable in this 
case.  

The death certificate shows the veteran died in December 
2002, due to pneumonia, aspiration, weakness, and enervation; 
other significant condition was listed as metastatic prostate 
cancer.  The method of disposition was reported as cremation.

The record shows that the veteran served during World War II 
and received a Certificate of Disability for Discharge in 
October 1943, due to severe atopic dermatitis.  He was 
granted service connection for dermatitis in January 1944 at 
a 10 percent rating, which later was reduced to a 
noncompensable rating in January 1949.

In June 2003, the appellant submitted an application for 
burial benefits, noting that she was not claiming that the 
cause of death was due to service.  She indicated that the 
veteran's remains were located in the family home and that 
she had paid for part of the cremation expenses.  She also 
noted that some of the expenses were covered by the Social 
Security Administration.      

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died of a service-connected disability. 38 
U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  However, as noted, 
the veteran was not service-connected for the disabilities 
that caused his death; and the appellant is not claiming that 
the veteran's cause of death is related to service.  

Nonservice-connected burial allowance may be paid if, at the 
time of death, the veteran was in receipt of VA pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death. 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. §§ 
3.1600(b)(1),(2).  While the veteran apparently remained 
service-connected for dermatitis throughout his lifetime, as 
indicated in the January 1949 rating decision, his dermatitis 
was evaluated as noncompensable.  The appellant further 
stated in her notice of disagreement and VA-Form 9 that the 
veteran had been in receipt of medical benefits from his 
local union and Medicare, and was not treated by VA.  As the 
veteran was not in receipt of compensation or pension, nor 
did he have a claim for such pending at the time of death, 
non-service connected burial allowance is not allowed under 
38 C.F.R. § 3.1600(b)(1),(2).

A nonservice-connected burial allowance also may be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses. 38 C.F.R. § 
3.1600(b)(3).  However, the appellant indicated in her 
application for benefits that she had paid for the veteran to 
be cremated and that the remains were located at the family 
home.  As such, none of the criteria under 38 C.F.R. 
§ 3.1600(b)(3) apply.

Additionally, nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by the VA, or at a facility under 
contract with VA, or while traveling under prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment, or care. 38 U.S.C. § 
2303(a)(2); 38 C.F.R. § 3.1600(c).  As noted on the death 
certificate, however, the veteran died in a private hospital.

As the appellant is not entitled to burial allowance under 
38 U.S.C.A. § 2302, she also is not entitled to plot or 
interment allowances under 38 U.S.C.A. § 2303.  See also 
38 C.F.R. §§ 3.1600(f), 3.1604(d).  

Under 38 U.S.C.A. § 2303(b), it generally states that the 
Secretary shall pay a sum not exceeding $150 as a plot or 
interment allowance, in addition to the benefits provided for 
under section 2302 of this title and subsection (a) of this 
section, in the case of a veteran who is eligible for a 
burial allowance under such section 2302, or under such 
subsection, who is discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, or who is a veteran of any war and who is 
not buried in a national cemetery or other cemetery under the 
jurisdiction of the United States. (emphasis added). See also 
38 C.F.R. §§ 3.1600(f); 3.1604(d) interpreting 38 U.S.C.A. 
§ 2303.  

Even though the record shows the veteran received a 
Certificate of Disability for Discharge for dermatitis in 
1943, and was not buried in a national cemetery or other 
under the jurisdiction of the United States, based on a 
review of 38 U.S.C.A. § 2303(b), the Board determines that 
plot or interment allowances are meant to be in addition to 
burial allowance, and not an independent benefit.  Thus, as 
burial allowance is not provided based on the facts of these 
case, neither is plot or interment allowance so provided. 

Additionally, even VA law allowed for plot or interment 
allowance to be provided independently of burial allowance, 
under 38 C.F.R. § 3.1601(a)(3), plot or burial means the 
final disposal site of the remains; and interment expenses 
are those costs associated with the final disposition of the 
remains.  It does not appear that the appellant incurred any 
plot or interment costs, as the death certificate shows the 
veteran was cremated, and she stated that she kept the 
veteran's remains at home.

For the reasons stated above, payment of the plot or 
interment allowance is not warranted in this case. 38 
U.S.C.A. § 2303(b); 38 C.F.R. §§ 3.1600(f), 3.1604(d).


ORDER

Entitlement to VA plot or interment and burial allowances is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


